OPINION — AG — IF A MEMBER OF A LOCAL BOARD OF EDUCATION MOVES FROM A WARD TO AN OUTLYING DISTRICT IN WHICH ANOTHER BOARD MEMBER RESIDES, THE BOARD MEMBER CHANGING HIS RESIDENCE VACATES HIS POSITION IPSO FACTO. UPON THE CREATION OF A VACANCY IN THE OFFICE OF MEMBER OF A LOCAL BOARD OF EDUCATION BY A CHANGE OF RESIDENCE BY A MEMBER, THE LOCAL BOARD OF EDUCATION MAY, WITHIN SEVENTY(70) DAYS FROM THE CREATION OF THE VACANCY BY A CHANGE OF RESIDENCE BY A MEMBER OF THE BOARD, THE VACANCY SO CREATED MAY BE FILLED ONLY BY A SPECIAL ELECTION CALLED BY THE COUNTY ELECTION BOARD PURSUANT TO 70 Ohio St. 1971, 5-112 [70-5-112] CITE: 70 Ohio St. 1971, 5-112 [70-5-112], 70 Ohio St. 1971, 2-104 [70-2-104] 70 Ohio St. 1975 Supp., 5-107(A) [70-5-107], ARTICLE XXIII, SECTION 10 (MICHAEL CAUTHRON)